DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/8/2022 has been entered.
Applicant's claim amendments filed 5/8/2022 have been received and considered by Examiner. New claims 10-11 have been received and considered by Examiner. 
Reasons for Allowance
Claims 1-6 and 8-11 are allowed over the prior art of record. Among those, claim 1 is the only independent claim.
The claims are allowed in view of Applicant's amendments and arguments submitted with the response on May 8, 2022. The examiner has reviewed the remarks submitted May 8, 2022 and found the arguments (remarks, pages 6-9) presented persuasive.
The following is an examiner's statement of reasons for allowance: 
The prior art references of record, alone or in combination, do not teach or fairly suggest a multilayer film for use in an air bag defined by the film layers structural and the specific material requirements in the manner as instantly claimed (in claim 1), which multilayer film calls for at least three layers including an adhesive layer, an outer layer and a middle layer that is of polyolefin-based resin disposed between the adhesive layer and the outer layer.  In particular, the adhesive layer is of a single component resin or a resin blend that must satisfy the specific material requirements of having a glass transition temperature from 20 °C to 80 °C and having a melting point from 100 °C to 160 °C in combination, wherein the outer layer is of a resin having a melting point higher than the melting point of the resin comprised in the adhesive layer by 20 °C or higher. The combination of these features is not present in the prior art nor does the prior art provide a reasonable motivation or means for producing the invention claimed. As such, claims 1-6 and 8-11 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/           Primary Examiner, Art Unit 1782